Case 1:19-cv-01992-SAG Document1 Filed 07/08/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NORTHERN DISTRICT
James E. Quansah *
7550 Maury Road
Windsor Mill, MD 21244 *
Plaintiff *
Vv. *
Andrew M. Krewson *
Post Office Box 354
Tully, New York 13159 * Civil Action No.
Defendant *

COMPLAINT AND REQUEST FOR JURY TRIAL

James E. Quansah (hereinafter "Quansah"), Plaintiff, by his attorneys, Paul J. Weber and
Hyatt and Weber, P.A. sues Andrew Krewson (hereinafter “Krewson”) and states:

1. Plaintiff, Quansah is a resident of Baltimore County, Maryland.

2. Defendant, Krewson is a resident of Onondaga County, New York.

3. On or about November 10, 2016, Plaintiff, Quansah was operating his vehicle on
Baltimore Washington Parkway south of Route 198, in Anne Arundel County, Maryland, the site of
the incident at issue.

4. This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. §1332(a)
because: 1) the amount in controversy exceeds the sum of value of $75,000, exclusive interest and
costs; and 2) Defendant, Andrew M. Krewson’s state of citizenship is New York, different from
Maryland, the state of citizenship of Plaintiff, James E. Quansah.

5. Venue is appropriate in this Court pursuant to 28 U.S.C. §1391(b) because Plaintiff,

James E. Quansah is a resident of a county in the district I which this Court is located and,
Case 1:19-cv-01992-SAG Document 1 Filed 07/08/19 Page 2 of 4

additionally, because the events giving rise to the claim occurred within this judicial district.
COUNT I
NEGLIGENCE

6. The Plaintiff, Quansah, adopts Paragraphs 1-5 as if stated herein.

7. On November 10, 2016, Defendant Krewson was operating his motor vehicle
behind the Plaintiffs vehicle on Baltimore Washington Parkway south of Route 198 in Anne
Arundel County, Maryland.

8. Defendant Krewson failed to slow for traffic in front of him and caused his vehicle
to strike the back of the Plaintiff's vehicle at a high rate of speed which then caused the Plaintiff to
strike the back of the vehicle in front of him. Defendant, Krewson, was cited for failing to maintain
proper control of his vehicle.

9. Defendant, Krewson operated his vehicle in a careless, reckless, and negligent
manner in that he:

a. Failed to yield the right-of-way to the Plaintiff's vehicle;
b. Failed to reduce speed in time to avoid a collision;
c. Failed to maintain proper and adequate control of his motor vehicle;

d. Failed to keep a proper lookout for other vehicles lawfully upon the highway as to his
perspective course of travel;

é. Failed to steer his motor vehicle in a manner and in time to avoid a __ collision;
f. Failed to observe due care and precaution for the safety of other vehicles and the occupants;
g. Operated, managed and controlled his motor vehicle in a careless and dangerous manner

under the circumstances then and there existing;

h. Operated, managed and controlled his motor vehicle in a careless and dangerous
manner when approaching the Plaintiff's vehicle;

i. and in other respects said Defendant was negligent.
Case 1:19-cv-01992-SAG Document1 Filed 07/08/19 Page 3 of 4

10. Defendant, Krewson owed Quansah a duty of care to operate his vehicle in a proper
fashion, and breached this duty of care by failing to reduce the speed of his vehicle.

11. | Defendant, Krewson’s negligence caused his vehicle to strike the back of the
Plaintiff's vehicle at a high rate of speed.

12. Defendant, Krewson’s negligence proximately caused Quansah to suffer severe
injury his head back, shoulder and hip as well as loss of work and wages. All such injuries were
caused solely by the negligence of Krewson without any negligence by Plaintiff, Quansah
contributing to the incident nor to the injuries sustained by Plaintiff.

13. That as a further result of the negligence of the Defendant, Krewson, the Plaintiff,
Quansah, was caused to incur indebtedness to doctors, x-ray technicians and other medical
specialists, for treatment of his injuries.

14, ‘That all of the foregoing injuries, damages and losses were the result of the
carelessness, recklessness and negligence of the Defendant, Krewson, and were not, in any way,
attributable to the Plaintiff, Quansah, who was at all time exercising due care, and was not in any
way negligent or contributorily negligent either directly or indirectly.

WHEREFORE, the Plaintiff, James E. Quansah, demands judgment against Andrew
Krewson in the amount in excess of Seventy-Five Thousand Dollars ($75,000.00) in compensatory
damages, plus interest and costs.

/s/
Paul J. Weber (Bar No. 03570)
HYATT & WEBER, PA
200 Westgate Cr, #500

Annapolis, Maryland 21401
(410) 266-0626 / (410) 841-6899

pweber@hwlaw.com
Attomey for the Plaintiff
Case 1:19-cv-01992-SAG Document1 Filed 07/08/19 Page 4 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NORTHERN DISTRICT
James E. Quansah *
7550 Maury Road
Windsor Mill, MD 21244 *
Plaintiff *
v. *
Andrew M. Krewson * Civil Action No.:
Post Office Box 354
Tully, New York *
Defendant *

REQUEST FOR JURY TRIAL

The Plaintiff, James E. Quansah, hereby request that the matters alleged in his Complaint be

tried before a jury.

/s/
Paul J. Weber (Bar No. 03570)
HYATT & WEBER, PA
200 Westgate Cr, #500
Annapolis, Maryland 21401
(410) 266-0626 / (410) 841-6899
Attorney for Plaintiffs
